UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-12108 CRIMSON EXPLORATION INC. (Exact name of registrant as specified in its charter) Delaware 20-3037840 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 717 Texas Avenue, Suite 2900 Houston, Texas77002 (Address of principal executive offices) (Zip Code) (713) 236-7400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June30,2011, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $78,042,284 based on the closing sales price of $3.55 of the Registrant’s common stock.For purposes of this computation, all executive officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates.Such a determination should not be deemed an admission that such executive officers, directors and 10% beneficial owners are affiliates. On March 5, 2012, there were 45,129,407 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE Crimson Exploration Inc. (the “Registrant”) is filing this Amendment No. 1 on Form10-K/A (“Form10-K/A”) to its Annual Report on Form 10-K for the fiscal year ended December31, 2011, filed with the Securities and Exchange Commission on March13, 2012 (the “Original Filing”), for the sole purpose of including the identification and signature of the independent public accounting firm on the Consent of Independent Registered Public Accounting Firm, filed as Exhibit23.1.The identification and signature were inadvertently omitted from the electronic version of Exhibit23.1 filed with the Original Filing.This Form10-K/A amends and restates in its entirety PartIV of the Original Filing. Pursuant to Rule 12b-13 under the Securities Exchange Act of 1934, currently dated certifications from our Chief Executive Officer and Chief Financial Officer as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 are filed or furnished herewith, as applicable. Except as described above, no other changes have been made to the Original Filing and this Form10-K/A does not modify, amend or update in any way any of the financial or other information contained in the Original Filing.This Form10-K/A should therefore be read in conjunction with the Original Filing.This Form10-K/A does not reflect events that may have occurred subsequent to the filing date of the Original Filing. 2 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. The following documents are filed as part of this Report: Financial Statements: Report of Management Reports of Independent Registered Public Accounting Firm Consolidated Balance Sheets at December 31, 2011 and 2010 Consolidated Statements of Operations for the years ended December 31, 2011, 2010 and 2009 Consolidated Statements of Stockholders’ Equity for the years ended December 31, 2011, 2010 and 2009 Consolidated Statements of Cash Flows for the years ended December 31, 2011, 2010 and 2009 Notes to Consolidated Financial Statements Financial Statement Schedule: Schedule II - Valuation and Qualifying Accounts Exhibits: Number Description Membership Interest Purchase and Sale Agreement, dated May8, 2007, by and among EXCO Resources, Inc., Southern G Holdings, LLC, Crimson Exploration Inc. and Crimson Exploration Operating Inc. (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-K filed May15, 2007 File No. 000-21644) Purchase and Sale Agreement, dated April28,2008, by and among Smith Production, Inc. and Crimson Exploration Inc. (incorporated by reference to Exhibit 2.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March31,2008 File No. 000-21644) Certificate of Incorporation of the Registrant (incorporated by reference to Exhibit 3.2 to the Company’s Current Report on Form 8-K filed July5, 2005 File No. 001-12108) Bylaws of Crimson Exploration Inc. (incorporated by reference to Exhibit 3.7 to the Company’s Current Report on Form 8-K filed July5, 2005 File No. 001-12108) Certificate of Amendment of Certificate of Incorporation (incorporated by reference to Appendix A to the Company’s Definitive Information Statement on Schedule 14C filed August18, 2006 File No. 000-21644) Certificate of Elimination with Respect to Series I Convertible Preferred Stock of Crimson Exploration Inc. dated August 16, 2011 (incorporated by reference to Exhibit 3.4 to the Company’s Current Report on Form 10-Q for the quarter ended March31, 2012 File No. 001-12108) Form of Common Stock Certificate (incorporated by reference to Exhibit 3.7 to the Company’s Current Report on Form 8-K filed July5, 2005 File No. 001-12108) Letter Agreement by and among GulfWest Energy Inc., a Texas corporation, GulfWest Oil & Gas Company and the investors listed on the signature page thereof, dated April22, 2004 (incorporated by reference to Exhibit 4.2 to the Company’s Current Report on Form 8-K filed on May10, 2004 File No. 001-12108) Shareholders Rights Agreement between GulfWest Energy Inc. and OCM GW Holdings, LLC dated February28, 2005 (incorporated by reference to Exhibit 99(e) of the Schedule13D, Reg. No.005-54301, filed on March10, 2005 File No. 005-54301) 3 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (CONTINUED) Number Description Omnibus and Release Agreement among GulfWest Energy Inc., OCM GW Holdings, LLC and those signatories set forth on the signature page thereto, dated as of February28, 2005 (incorporated by reference to Exhibit99(f) of the Schedule13D, Reg. No.005-54301, filed on March10, 2005 File No. 005-54301) Waiver, Consent and First Amendment to the Shareholders Rights Agreement, dated as of December7,2009, between Crimson Exploration Inc. and OCM GW Holdings, LLC (incorporated by reference to Exhibit 10.3 to the Company’s Current Report on Form 8-K filed December10,2009 File No. 001-12108) Termination Agreement, dated as of December7,2009, between Crimson Exploration Inc. and OCM GW Holdings, LLC (incorporated by reference to Exhibit 10.4 to the Company’s Current Report on Form 8-K filed December10,2009 File No. 001-12108) Oil and Gas Property Acquisition, Exploration and Development Agreement with Summit Investment Group-Texas, L.L.C. effective December1, 2001 (incorporated by reference to Exhibit10.8 to the Company’s Registration Statement No. 333-116048 on Form S-1, filed on June1, 2004 File No. 333-116048) #10.2 GulfWest Energy Inc. 2004 Stock Option Incentive Plan. (incorporated by reference to Exhibit 10.4 to the Company’s Annual Report on Form 10-Kfor the fiscal year ended December31, 2004 File No. 001-12108) #10.3 GulfWest Energy Inc. 2005 Stock Option Incentive Plan (incorporated by reference to Exhibit10.5 to the Company’s Annual Report on Form 10-Kfor the fiscal year ended December31, 2004 File No. 001-12108) #10.4 Form of director and officer restricted stock grant (incorporated by reference to Exhibit10.2 to the Company’s Current Report on Form8-Kfiled on July21, 2005 File No. 001-12108) #10.5 Form of Indemnification Agreement for directors and officers (incorporated by reference to Exhibit10.3 to the Company’s Current Report on Form 8-K filed on July21, 2005 File No. 001-12108) #10.6 Form of GulfWest Energy Inc. 2005 Stock Incentive Plan Stock Option Agreement (incorporated by reference to Exhibit 10.6 of Amendment No. 1 to the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2005 File No. 000-21644) Amended and Restated Credit Agreement, dated as of May31, 2007, among Crimson Exploration Inc., as borrower, Wells Fargo Bank, National Association, as agent, Wells Fargo Bank, National Association and The Royal Bank of Scotland, plc, as co-lead arrangers and joint book runners, and each lender from time to time party thereto (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form 8-K filed June6, 2007 File No. 000-21644) #10.8 Form of executive officer restricted stock grant for grants outside the 2005 Stock Incentive Plan (incorporated by reference to Exhibit99.1 to the Company’s Current Report on Form8-K filed August7, 2007 File No. 000-21644) #10.9 Form of Restricted Stock Award used in connection with option exchange and in connection with the Long-Term Incentive Plan (incorporated by reference to Exhibit99.1 to the Company’s Current Report on Form8-K filed September11,2008 File No. 000-21644) 4 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (CONTINUED) Number Description #10.10 Crimson Exploration Inc. 2005 Stock Incentive Plan, Amended and Restated Effective as of August15,2008 (incorporated by reference to Exhibit A of the Company’s Information Statement on Schedule 14C filed September25,2008 File No. 000-21644) #10.11 Long-Term Incentive Plan (incorporated by reference to Exhibit10.3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended September30,2008 File No. 000-21644) #10.12 Cash Incentive Bonus Plan (incorporated by reference to Exhibit10.4 to the Company’s Quarterly Report on Form 10-Q for the quarter ended September30,2008 File No. 000-21644) #10.13 Amended and Restated Employment Agreement between Allan D. Keel and Crimson Exploration Inc., dated December30,2008 (incorporated by reference to Exhibit 10.1 to the Company’s Annual Report on Form 10-K for the fiscal year ended December31,2008 File No. 000-21644) #10.14 Amended and Restated Employment Agreement between E. Joseph Grady and Crimson Exploration Inc., dated December31,2008 (incorporated by reference to Exhibit 10.2 to the Company’s Annual Report on Form 10-K for the fiscal year ended December31,2008 File No. 000-21644) #10.15 Amended and Restated Employment Agreement between Tommy Atkins and Crimson Exploration Inc., dated December29,2008 (incorporated by reference to Exhibit10.12 to the Company’s Annual Report on Form10-Kfor the fiscal year ended December31,2008 File No. 000-21644) #10.16 Amended and Restated Employment Agreement between Jay S. Mengle and Crimson Exploration Inc., dated December31,2008 (incorporated by reference to Exhibit 10.13 to the Company’s Annual Report on Form10-K for the fiscal year ended December31,2008 File No. 000-21644) #10.17 Summary terms of Director Compensation Plan (incorporated by reference to Exhibit10.14 to the Company’s Annual Report on Form 10-K for the fiscal year ended December31,2008 File No. 000-21644) #10.18 Long Term Performance Plan Form of Restricted Stock Award Agreement for Employees (incorporated by reference to Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March31,2009 File No. 000-21644) #10.19 Long Term Incentive Performance Plan Form of Stock Option Agreement for Employees (incorporated by reference to Exhibit10.2 to the Company’s Quarterly Report on Form10-Q for the quarter ended March31,2009 File No. 000-21644) #10.20 Long Term Incentive Performance Plan Form of Restricted Stock Award Agreement for Executive Officers (incorporated by reference to Exhibit 10.3 to the Company’s Quarterly Report on Form10-Q for the quarter ended March31,2009 File No. 000-21644) #10.21 Long Term Incentive Performance Plan Form of Restricted Stock Option Agreement for Executive Officers (incorporated by reference to Exhibit10.4 to the Company’s Quarterly Report on Form10-Q for the quarter ended March31,2009 File No. 000-21644) First Amendment, dated as of July31,2009, to the Amended and Restated Credit Agreement, dated as of May31, 2007, by and among Crimson Exploration Inc., the guarantor party thereto, the lender parties thereto and Wells Fargo Bank, National Association (incorporated by reference to Exhibit 10.1 to the Company’s Current Report on Form 8-Kfiled August5,2009 File No. 000-21644) 5 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (CONTINUED) Number Description Second Amendment, dated as of November6,2009, to the Amended and Restated Credit Agreement, dated as of May31, 2007, among Crimson Exploration Inc., the guarantor party thereto, the lender parties thereto and Wells Fargo Bank, National Association (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form 8-K filed November13,2009 File No. 000-21644) Third Amendment and Limited Waiver, dated as of November6,2009, to the Amended and Restated Credit Agreement, dated as of May31, 2007, among Crimson Exploration Inc., the guarantor party thereto, the lender parties thereto and Wells Fargo Bank, National Association (incorporated by reference to Exhibit 10.2 to the Company’s Current Report on Form8-K filed November13,2009 File No. 000-21644) Fourth Amendment, dated as of December7,2009, to the Amended and Restated Credit Agreement, dated as of May31, 2007, among Crimson Exploration Inc., the guarantor party thereto, the lender parties thereto and Wells Fargo Bank, National Association (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form8-Kfiled December10,2009 File No. 001-12108) Fifth Amendment dated as of June9, 2010, to the Amended and Restated Credit Agreement, dated as of May31, 2007, by and among Crimson Exploration Inc., as borrower, the Guarantors party thereto, the Lenders from time to time party thereto and Wells Fargo Bank, National Association, as administrative agent for the Lenders (incorporated by reference to Exhibit10.1 to the Company’s Amendment No.1 to Quarterly Report on Form10-Q for the quarterly period ended June30, 2010 File No. 001-12108) # 10.27 Employment Agreement between Carl Isaac and Crimson Exploration Inc., dated May10, 2010 (incorporated by reference to Exhibit10.2 to the Company’s Quarterly Report on Form10-Q for the quarter ended June30, 2010 File No. 001-12108) Subscription Agreement between Crimson Exploration Inc. and America Capital Energy Corporation dated September24, 2010 (incorporated by reference to Exhibit10.1 of the Company’s Current Report on Form 8-K filed on October29, 2010 File No. 001-12108) Option Agreement between Crimson Exploration Inc. and America Capital Energy Corporation dated October26, 2010 (incorporated by reference to Exhibit10.2 of theCompany’s Current Report on Form8-K filed on October29, 2010 File No. 001-12108) Registration Rights Agreement between Crimson Exploration Inc. and America Capital Energy corporation, dated as of December22, 2010 (incorporated by reference to Exhibit10.1 to the Company’s Current Report on Form8-K filed December28, 2010 File No. 001-12108) Second Lien Credit Agreement, dated as of December27, 2010, among Crimson Exploration Inc., as borrower, Barclays Bank PLC, as agent, and each lender from time to time party thereto (incorporated by reference to Exhibit10.2 to the Company’s Current Report on Form8-K filed December28, 2010 File No. 001-12108) Sixth Amendment, dated as of December27, 2010, to the Amended and Restated Credit Agreement, dated as of May31, 2007, among Crimson Exploration Inc., the guarantor party thereto, the lender parties thereto and Wells Fargo Bank, National Association (incorporated by reference to Exhibit10.3 to the Company’s Current Report on Form8-K filed December28, 2010 File No. 001-12108) 6 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (CONTINUED) Number Description Intercreditor Agreement, dated as of December27, 2010, among Crimson Exploration Inc., as borrower, Wells Fargo Bank, National Association, as First Lien Agent, and Barclays Bank PLC, as Second Lien Agent (incorporated by reference to Exhibit10.4 to the Company’s Current Report on Form8-K filed December28, 2010 File No. 001-12108) #10.34 First Amendment to the Amended and Restated 2005 Stock Incentive Plan (Incorporated by reference to ExhibitB to the Company’s definitive proxy statement on Schedule 14A filed on April13, 2011 File No. 001-12108) #10.35 Second Amendment to the Amended and Restated 2005 Stock Incentive Plan (Incorporated by reference to ExhibitC to the Company’s definitive proxy statement on Schedule 14A filed on April13, 2011 File No. 001-12108) #10.36 Amended and Restated Employment Agreement between Allan D. Keel and Crimson Exploration Inc., dated June29, 2011 (incorporated by reference to Exhibit 10.1 to the Company’s Report on Form 8-K filed on July12, 2011 File No. 001-12108) #10.37 Amended and Restated Employment Agreement between E. Joseph Grady and Crimson Exploration Inc., dated June29, 2011 (incorporated by reference to Exhibit 10.2 to the Company’s Report on Form 8-K filed on July12, 2011 File No. 001-12108) #10.38 Amended and Restated Employment Agreement between Thomas H. Atkins and Crimson Exploration Inc., dated June29, 2011 (incorporated by reference to Exhibit10.3 to the Company’s Report on Form 8-K filed on July12, 2011 File No. 001-12108) #10.39 Amended and Restated Employment Agreement between Jay S. Mengle and Crimson Exploration Inc., dated June29, 2011 (incorporated by reference to Exhibit 10.4 to the Company’s Report on Form 8-K filed on July12, 2011 File No. 001-12108) ***21.1 Significant Subsidiaries of the Registrant *23.1 Consent of Grant Thornton LLP — Independent Registered Public Accounting Firm ***23.2 Consent of Netherland, Sewell & Associates, Inc. ***25.1 Power of Attorney (included on signature page) *31.1 Certification of Chief Executive Officer pursuant to Exchange Rule 13a-15(e) as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 *31.2 Certification of Chief Financial Officer pursuant to Exchange Rule 13a-15(e) as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 **32.1 Certification of Chief Executive Officer pursuant to 18.U.S.C Section 1350 pursuant to Section906 of the Sarbanes-Oxley Act of 2002 **32.2 Certification of Chief Financial Officer pursuant to 18.U.S.C Section 1350 pursuant to Section906 of the Sarbanes-Oxley Act of 2002 ***99.1 Estimate of Reserves and Future Revenue to the Crimson Exploration Inc. Interest in Certain Oil and Gas Properties located in the United States and in the Gulf of Mexico as of December 31, 2011 provided by Netherland, Sewell and Associates, Inc. 7 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (CONTINUED) Number Description ***101.INS XBRL Instance Document ***101.SCH XBRL Schema Document ***101.CAL XBRL Calculation Linkbase Document ***101.LAB XBRL Labels Linkbase Document ***101.PRE XBRL Presentation Linkbase Document ***101.DEF XBRL Definition Linkbase Document * Filed herewith ** Furnished herewith *** Filed with our Annual Report on Form 10-K for the year ended December 31, 2011, as originally filed on March 13, 2012 # Denotes management contract or compensatory plan or arrangement 8 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRIMSON EXPLORATION INC. Date: May 11, 2012 By /s/ Allan D. Keel Allan D. Keel, President 9 CRIMSON EXPLORATION INC. FINANCIAL REPORT DECEMBER 31, 2011 CONTENTS Page REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING F-1 REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 FINANCIAL STATEMENTS Consolidated Balance Sheets F-4 Consolidated Statements of Operations F-5 Consolidated Statements of Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 FINANCIAL STATEMENT SCHEDULE Schedule II Valuation And Qualifying Accounts F-30 All other financial statement schedules have been omitted because they are either inapplicable or the information required is included in the financial statements or the notes thereto. REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management of the Company is responsible for the preparation and integrity of the consolidated financial statements appearing in the annual report on form 10-K.The financial statements were prepared in conformity with accounting principles generally accepted in the United States and include amounts that are based on management’s best estimates and judgments. Management of the Company is responsible for establishing and maintaining effective internal control over financial reporting as such term is defined in Rule 13a-15(f) under the Securities Exchange Act of 1934 (“Exchange Act”).The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements.Our internal control over financial reporting is supported by a program of appropriate reviews by management, written policies and guidelines, careful selection and training of qualified personnel and a written code of business conduct adopted by our Company’s board of directors, applicable to all Company directors and all officers and employees of our Company and subsidiaries. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements and even when determined to be effective, can only provide reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control —Integrated Framework.Based on our assessment, management believes that the Company maintained effective internal control over financial reporting as of December 31, 2011. /s/ Allan D. Keel Allan D. Keel President and Chief Executive Officer /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Houston, Texas March 13, 2012 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Crimson Exploration Inc.: We have audited the accompanying consolidated balance sheets of Crimson Exploration Inc.and subsidiaries (collectively, the “Company”) as of December31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the three years in the period ended December31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Crimson Exploration Inc. and subsidiaries as of December31, 2011 and 2010, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2011, in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated March13, 2012 expressed an unqualified opinion that CrimsonExploration Inc. and subsidiaries maintained, in all material respects, effective internal control over financial reporting. /s/ GRANT THORNTON LLP Houston, Texas March 13, 2012 F-2 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders Crimson Exploration Inc.: We have audited Crimson Exploration Inc.’s and subsidiaries internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Crimson Exploration Inc. and subsidiaries’ management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting.Our responsibility is to express an opinion on Crimson Exploration Inc. and subsidiaries’ internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Crimson Exploration Inc. and subsidiaries maintained, in all material respects, effective internal control over financial reporting as of December31, 2011, based on criteria established in Internal Control – Integrated Framework issued by COSO. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of Crimson Exploration Inc. and subsidiaries as of December31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the three years in the period ended December31, 2011, and our report dated March13, 2012, expressed an unqualified opinion on those consolidated financial statements. /s/ GRANT THORNTON LLP Houston, Texas March 13, 2012 F-3 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CRIMSON EXPLORATION INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS December31, CURRENT ASSETS Cash and cash equivalents $
